AMENDMENT NO. 5 AND WAIVER NO. 4 AMENDMENT NO. 5 AND WAIVER NO. 4 dated as of April 6, 2009 (this “Agreement”) between MORRIS PUBLISHING GROUP, LLC (the “Borrower”), MORRIS COMMUNICATIONS COMPANY, LLC (“MCC”), MORRIS COMMUNICATIONS HOLDING COMPANY, LLC (“Holdings”), SHIVERS TRADING & OPERATING COMPANY (“Shivers”), MPG NEWSPAPER HOLDING, LLC (“MPG Holdings”), the SUBSIDIARY GUARANTORS party hereto (the “Subsidiary Guarantors” and, together with the Borrower, MCC, Holdings, Shivers and MPG Holdings, the “Obligors”), the Lenders executing this Agreement on the signature pages hereto and JPMORGAN CHASE BANK, N.A., as administrative agent for the lenders party to the Credit Agreement referenced below (in such capacity, together with its successors in such capacity, the “Administrative Agent”). The Borrower, MCC, the lenders party thereto and the Administrative Agent are parties to a Credit Agreement dated as of December 14, 2005 (as amended by Amendment No. 1 thereto, Amendment No. 2 and Waiver thereto, Amendment No. 3 thereto, Amendment No. 4 and Waiver No. 2 thereto and Waiver No. 3 thereto and as otherwise modified and supplemented and in effect immediately prior to the effectiveness of this Agreement, the “Credit Agreement”).The parties hereto wish now to amend the Credit Agreement in certain respects, and the Lenders executing this Agreement on the signature pages hereto wish now to waive a certain Default under the Credit Agreement, subject to the terms and provisions of this Agreement, and, accordingly, the parties hereto hereby agree as follows: Section 1.Definitions.Except as otherwise defined in this Agreement, terms defined in the Credit Agreement are used herein as defined therein. Section 2.Amendment.Subject to the satisfaction of the conditions precedent specified in Section5 hereof, but effective as of the date hereof, the Credit Agreement shall be amended as follows: 2.01.References Generally.References in the Credit Agreement (including references to the Credit Agreement as amended hereby) to “this Agreement” (and indirect references such as “hereunder”, “hereby”, “herein” and “hereof”) shall be deemed to be references to the Credit Agreement as amended hereby.This Agreement is a Loan Document for all purposes of the Credit Agreement and the other Loan Documents. 2.02.Mandatory Transaction.Section 6.01(d) of the Credit Agreement is hereby amended to read in its entirety as follows: “(d) [Intentionally Deleted]. Section 3.Waiver.Subject to the satisfaction of the conditions precedent specified in Section5 hereof, but effective as of the date hereof, the Administrative Agent, on behalf of the Lenders, hereby extends, until 5:00p.m., New York City time, on April 24, 2009, the waiver set forth in Section 3(a) of Amendment No. 4 and Waiver No. 2 to the Credit Agreement of any Default under clause (b) of Article VII of the Credit Agreement that consists solely of the Borrower or Morris
